Citation Nr: 0738171	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In October 2005, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
this hearing is of record.

The veteran's claim to reopen a claim for service connection 
a low back disability is addressed in the remand that follows 
the order section of this decision.

The Board also notes that the veteran was provided a 
Statement of the Case in May 2006 on the issue of entitlement 
to a higher initial evaluation for hemorrhoids.  In the cover 
letter sent with the Statement of the Case, he was informed 
of the requirement that he submit a substantive appeal to 
perfect his appeal with respect to this issue.  The record 
before the Board does not reflect that he has done so, and 
this matter has not been certified for appellate 
consideration.  Accordingly, it will not be addressed in this 
decision.

It does appear that the veteran is seeking a higher rating 
for his service-connected anal sphincter disorder.  This 
matter is referred to the originating agency for appropriate 
action.




FINDING OF FACT

The veteran has PTSD due to an in-service sexual assault.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has PTSD as a result of sexual 
trauma while in service.  The evidence does not show, nor 
does he allege, that he was engaged in combat with the enemy 
during service or that his claimed in-service stressor is 
related to combat.  Therefore, corroborating evidence of the 
occurrence of the claimed stressor is required.  

Post-service treatment records from the VA Lebanon Medical 
Center and the report of an April 2004 VA examination show 
that the veteran has been found to have PTSD as a result of 
sexual trauma in service.  In April 2005, the veteran's VA 
psychologist, Dr. D. drafted a letter about the veteran's 
treatment.  She said that when the veteran was inducted at 
the New Cumberland Army Depot, he was sexually assaulted and 
sodomized but did not report the trauma until he was screened 
for military sexual trauma on May 23, 2003.  She further 
noted that the veteran drank heavily from 1959 to 1990 to 
cover his symptoms.  She opined that due to his military 
sexual trauma, the veteran currently suffers from PTSD in the 
form of nightmares, flashbacks, detachment form others, 
foreshortened future, avoidance of thoughts about the trauma, 
avoidance of homosexual people, sleep disturbance, anger 
management difficulties, hypervigilance, and an exaggerated 
startle response.  

The veteran's brother filed a statement attesting that his 
brother had been drunk the first time he came home on leave 
from the military.  At that visit, the veteran told him about 
"getting screwed up by a queer and if he could get a hold of 
him, he would kill the SOB."  At that time, the veteran's 
brother thought the veteran was upset about being drafted.  

The veteran's former wife filed a statement attesting that 
the veteran had told her in 1967 of the sexual trauma that 
occurred in service.  He had told her that during his first 
night in the military, he had been raped at knife point.

The Board finds the veteran's report of sexual trauma to be 
credible and corroborated by the two lay statements.  

The evidence is sufficient to establish that the sexual 
assault occurred.  There is also a clear diagnosis of PTSD 
and a link between the current symptomatology and the sexual 
assault.  Accordingly, the Board concludes that the veteran 
has PTSD due to a verified service stressor.


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

With respect to the veteran's claim to reopen a claim of 
entitlement to service connection for a low back disability, 
the Board notes that in March 2006, the Court issued a 
decision, which held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA), it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The veteran has 
not been provided VCAA notice in compliance with this 
decision.

In this case, although the March 2005 notice letter explains 
the meaning of new and material evidence, it did not 
specifically provide the basis for the previous denial or 
identify the kind of evidence that would be considered new 
and material in the veteran's case.  Therefore, the Board 
finds that the notice requirements, as set out in Kent have 
not been satisfied.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran all required notice, to include 
the notice specified by the Court in 
Kent.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform him and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue remaining on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


